DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 
Accordingly Claims 1, 2, 5, 8, 11, 13, and 16 have been amended.  No claims have been withdrawn from consideration and no new claims were added. Therefore, claims 1-20 remains pending in this application. It also includes remarks and arguments.

Claim Objections
Claim 9 recites the limitation "the receiver" in ll. 9, 11, 14, and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the feedback messages" in ll. 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the receiver’s" in ll. 1-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, recites “a memory for storing modification data which describe one or more modifications of the transmitter operation to be performed non-responsively to feedback messages received by the transmitter from a wireless power receiver while wirelessly transmitting power to the receiver and controller configured to operate the transmitter to generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver; and each FOD test comprising: operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver” is indefinite and not clear how the transmitter is configured to operate the transmitter to generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver because the claim never or previously recited that the transmitter received any feedback messages from the receiver so are the mentioned non-responsively feedback messages mentioned earlier that are received by the transmitter from a wireless power receiver while wirelessly transmitting power to the receiver the same as the feedback messages received by the transmitter from the receiver?
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the claim is dependent upon base claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lovas et al. (US 2019/0068001). 
Regarding claims 1 and 11, Lovas et al. in (Fig. 1) discloses a system (Fig. 1) comprising a wireless power transmitter (102) comprising: 
an input (119) for receiving power (Input voltage); 
a transmit coil (108); 
a circuit (104 and 110) for generating an AC power signal (bridge 104, aka inverter) in the transmit coil (108) from power received at the input (119), the circuit [0017] comprising: 
a memory (156) for storing modification data which describe one or more modifications (The “calibration data” 158 associates coil current peak values with expected power losses for the hardware circuit components. This calibration data 158 can be measured during the pre-production phase for the transmitter 102 by forcing different currents through the transmit coil 108 and then storing the results in the control unit 110. This calibration data can also be collected and stored as different sets of calibration data that is dependent upon measured hardware power losses for a wide range of different coil displacements and related current levels where no foreign object 124 is present [0030]. The “calibration data” is stored in the transmitter 102 at three different power levels corresponding to “ the one or more modifications of the AC power signal from transmitters normal operation” e.g. 5%, 50%,110% as discussed in more detailed below other than nominal output power level at 100%, and at different displacements/locations of the receiver 132 with respect to the transmitter 102 which including perfect alignment and misalignment [0039-0040]; Fig. 5 shows calibration process transmitting at the different percentages of power, e.g. step 506 at 5%, step 514 at 50% and step 522 at 100% [0039-0040]; the data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter 102 and the receiver 132) of the AC power signal from transmitter's normal operation (“nominal output power level” [0039-0040]), each modification comprising changing the AC power signal from the transmitter’s normal operation to an operation different  from the transmitter's normal operation (such that the low 5%, middle 50%, and high 110% power outputs of the transmitter 102 are changes of the AC power signal from the transmitters 102 normal operation, e.g. from 100% of “nominal output power level” to three different output power levels [0039-0040]) while wirelessly transmitting power to a wireless power receiver (132), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0039-0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (The data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter 102 and the receiver 132 [0039-0040]. Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO [0035-0036] and [0038]); 
a controller (110) configured to operate the transmitter to: 
perform normal operation ([0042] teach normal wireless power transfer from the transmitter to the receiver); perform one or more foreign object detection (FOD) tests to detect FO interference ([0035-0036 and 0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: 
operating the transmitter to perform at least one said modification of the AC power signal ([0038] “Further testing was also conducted in transmitter power output ranges from 3 W (watts) to 80 W”), and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. The data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter 102 and the receiver 132.
Regarding claims 2 and 13, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 1 and 11, wherein the one or more FOD tests are performed without interrupting wireless transmission of power (see [0038 and [0042]) and each modification comprises a pulse of the AC power signal, the modification data comprising a width of the pulse and an amplitude [The data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter 102 and the receiver 132 (such that the low 5%, middle 50%, and high 110% power outputs of the transmitter 102 are changes of the AC power signal from the transmitters 102 normal operation, e.g. from 100% of “nominal output power level” to three different output power levels [0039-0040]. Each modification comprises a pulse of AC power signal [via the bridge 104 and PWM, 0015], the modification data comprises a width of the pulse and an amplitude [0015 and 0029].
Regarding claims 3 and 14, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 1 and 11, wherein the circuit (see 104 and 110) is further configured to write the modification data to the memory (see [0039-0040]).
Regarding claims 4 and 15, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 3 and 14, wherein writing the modification data to the memory (see 156) is performed during wireless transfer of power (see [0030 and 0039-0040]).  
Regarding claims 5 and 16, Lovas et al. in (Fig. 1) discloses the system (see 100) system of claims 4 and 15, wherein writing the modification data to the memory (see 156) comprises: (a) operating the transmitter to perform a modification of wireless transfer of power [see 0038], the modification in (a) comprising changing the AC power signal from the transmitters normal operation to an operating different from the transmitters normal operation [The “calibration data” is stored in the transmitter 102 at three different power levels corresponding to “ the one or more modifications of the AC power signal from transmitters normal operation” e.g. 5%, 50%,110% as discussed in more detailed below other than nominal output power level at 100%, and at different displacements/locations of the receiver 132 with respect to the transmitter 102 which including perfect alignment and misalignment [0039-0040]; Fig. 5 shows calibration process transmitting at the different percentages of power, e.g. step 506 at 5%, step 514 at 50% and step 522 at 100% [0039-0040]; the data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter 102 and the receiver 132) of the AC power signal from transmitter's normal operation (“nominal output power level” [0039-0040]; (b) determining the receiver's behavior in response to the modification in [see [0038] (a); (c) writing modification data to the memory [0030, 0038], the modification data describing the modification in (a) and the receiver's behavior in (b) [see Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO].
Regarding claims 6 and 17, Lovas et al. in (Fig. 1) discloses the system (see 100) system of claims 3 and 14, wherein the circuit (see 104 and 110) is configured to write the modification data to the memory (see 156) when there is no “before” wireless transfer of power  “WPT operation” [see, [0030 and 0038-0040] such that the modification data “calibration data can be pre-production or/and post-production which is configured in the memory 156 when there is no wireless transfer of power).  
Regarding claims 7 and 18, Lovas et al. in (Fig. 1) discloses the system (see 100) of claims 1 and 11, wherein the modification data for each modification are referenced to a coil alignment condition, and said determining if the receiver's (see 132) responsive behavior matches the corresponding responsive behavior described by the modification data is performed for the modification data referenced to a coil alignment condition determined as present in the WPT operation [such that memory (156) stores modification data which describe one or more modifications “calibration data” is a data stored in the transmitter [0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0040]; Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver; ) of the AC power signal from transmitter's normal operation (“nominal output power level” [0040]), each modification to be performed in deviating from the transmitter's normal operation (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]) while wirelessly transmitting power to a wireless power receiver (132), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO).
Regarding claim 8, Lovas et al. in (Fig. 1) discloses the system (see 100) of system of claim 1, wherein the at least one said modification comprises modifying a rms power (i.e. rms current is relatively to the rms power output that is transmitted by the transmitter to the load or receiver 132) wirelessly transmitted by the transmitter  (“calibration data” is a data stored in the transmitter [0028-0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0040]; Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver; ) of the AC power signal from transmitter's normal operation (“nominal output power level” [0040]), each modification to be performed in deviating from the transmitter's normal operation (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]) while wirelessly transmitting power to a wireless power receiver (132), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO).
Regarding claims 9 and 20, Lovas et al. in (Fig. 1) discloses a system (Fig. 1) comprising a wireless power transmitter (102) comprising: 
A system (Fig. 1) comprising a wireless power transmitter (102) comprising: 
an input (119) for receiving power (Input voltage); 
a transmit coil (108); 
a circuit (104 and 110) for generating an AC power signal (bridge 104, aka inverter) in the transmit coil (108) from power received at the input (119), the circuit comprising: 
a memory (156) for storing modification data which describe one or more modifications (The “calibration data” 158 associates coil current peak values with expected power losses for the hardware circuit components. This calibration data 158 can be measured during the pre-production phase which corresponds to the transmitter operation to be performed non-responsively to feedback messages received by the transmitter from a wireless power receiver while transmitting power to the receiver [0030]” for the transmitter 102 by forcing different currents through the transmit coil 108 and then storing the results in the control unit 110. This calibration data can also be collected and stored as different sets of calibration data that is dependent upon measured hardware power losses for a wide range of different coil displacements and related current levels where no foreign object 124 is present [0030]. Further, “calibration data” is a data stored in the transmitter [0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0036-0040]; Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal data with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver [0039-0040) of the transmitter's operation to be performed non-responsively to feedback messages received by the transmitter from a wireless power receiver (132) while wirelessly transmitting power to the receiver (132), ( during calibration process, the transmission transmits 5%, 50%, and 110% percent of the normal transmitting power as shown in Fig. 5. This power transmission is from the program run by memory in the pre- production phase as mentioned above non-responsively to feedback from the receiver [0030];  the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO [0036-0038]; 
a controller (110) configured to operate the transmitter to: 
generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver (“is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” [0013] suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); 
perform one or more foreign object detection (FOD) tests to detect FO interference ([0038-0040], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: 
operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [said modification non-responsively to feedback messages corresponds to the pre-production phase of the calibration “modification” data being stored in the memory device pre-production [0030]. Further, the memory device 156 and calibration “modification data” 158 as shown in Fig. 1 does not receive any signal from transceiver 116 and the feedback messages it receives from the receiver transceiver 146, [0013], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038-0040]. Furthermore, testing was also conducted in transmitter power output ranges from 3 W (watts) to 80 W”), and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 10, Lovas et al. in (Fig. 1) discloses the system (see 100), wherein each of the receiver’s feedback messages and the receiver’s responsive behavior comprises a request to change the AC power signal and/or report indicative of power received by the receiver [such that the receiver response/feedback/communicate to the transmitter the power reading by the power receiver: [0014] “the ADC 142 generates a second set of digital values 143 associated with the sampled analog values 141. The GPIO circuit 144 is configured to control the operation of the rectifier 134. The transceiver (XCVR) 146 is configured to communicate with the transceiver (XCVR) 116 within the transmitter 102”), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO); a controller (110) configured to operate the transmitter to: generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver ([0013] “is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [0038], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 12, Lovas et al. in (Fig. 1) discloses the method of claim 11, further comprising: if the corresponding receiver's (see 132) responsive behavior matches the responsive behavior described by the modification data, then operating the transmitter (see 102) without signaling FO presence; if the receiver's (see 132) responsive behavior does not match the responsive behavior described by the modification data, then signaling FO presence by the transmitter [such that the receiver response/feedback/communicate to the transmitter the power reading by the power receiver: [0014] “the ADC 142 generates a second set of digital values 143 associated with the sampled analog values 141. The GPIO circuit 144 is configured to control the operation of the rectifier 134. The transceiver (XCVR) 146 is configured to communicate with the transceiver (XCVR) 116 within the transmitter 102”), wherein for each modification (5%, 50%, and 110% are deviated from 100% of “nominal output power level” [0040]), the modification data describe a corresponding responsive behavior of the receiver in the absence of foreign object (FO) interference (Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO); a controller (110) configured to operate the transmitter to: generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver ([0013] “is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [0038], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 19, Lovas et al. in (Fig. 1) discloses the method of claim 11, performing normal operation by the transmitter comprises generating the AC power signal responsively to feedback messages received by the transmitter from the receiver; and performing at least one said modification comprises modifying the AC power signal non-responsively to the feedback messages from the receiver [such that controller (110) configured to operate the transmitter to: 
generate the AC power signal responsively to the feedback messages received by the transmitter from the receiver ([0013] “is configured to control the frequency and duty cycle of the bridge 104 output voltage based on desired output conditions for the receive coil 135 for receiver 132” suggest the transmitter transmitting power after the communication/requesting the transmitter transmitting power based on the requirement of the receiver’s feedback); 
perform one or more foreign object detection (FOD) tests to detect FO interference ([0038], [0042] teach normal wireless power transfer from the transmitter to the receiver; Fig. 4), each FOD test comprising: operating the transmitter to perform at least one said modification non-responsively to the feedback messages from the receiver [0038], and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Regarding claim 20, Lovas et al. discloses the method of claim 11, wherein the receiver’s behavior is determined based on the receiver’s request for a power amplitude level [see 0029 and 0038].

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
Applicant’s argues that Lovas FOD test does not involve such modification. However, the examiner does not agree with the Applicants assessment. Further, Lovas discloses such modification of the AC power signal from the transmitters normal operation as the “calibration data” stored in the transmitter [0038-0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0036-0040]. Further, Fig. 5 shows calibration process transmitting at different percentages of power; the data of the perfect alignment is considered normal data with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter and the receiver. “Further testing was also conducted in transmitter power output ranges from 3 W (watts) to 80 W”), and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. That Lovas does not teach modification data which describe a “corresponding responsive behavior of the receiver” for a modification comprising changing the AC power signal in the transmit coil) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. The calibration data do not describe the receivers responsive behavior based on the transmitter coil current) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Lovas discloses the modification data describe a corresponding responsive behavior of the receiver in the absence of the foreign object (FO) interference [such that the “calibration data” stored in the transmitter [0038-0039] at different power levels other than “nominal output power level” e.g. 5%, 50%,110%, and at different displacements/locations of the receiver with respect to the transmitter which including perfect alignment and misalignment [0036-0040].The data of the perfect alignment is considered normal with the highest efficiency, and the misalignment data is considered as modified data due to the misalignment between the transmitter 102 and the receiver 132 [0039-0040]. Fig. 4, 408 shows the data of a modification corresponding to the receiver placement at different alignments without FO“ [0035-0036].  Further testing was also conducted in transmitter power output ranges from 3 W (watts) to 80 W”), and determining if the receiver's responsive behavior matches the corresponding responsive behavior described by the modification data for the at least one said modification [0038]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725.  The examiner can normally be reached on M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        9/27/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836